Kassia Siegel (AK Bar # 0106044)
Julie Teel Simmonds (Pro Hac Vice)
Kristen Monsell (Pro Hac Vice)
CENTER FOR BIOLOGICAL DIVERSITY
1212 Broadway, Suite 800
Oakland, CA 94612
T: (510) 844-7100
F: (510) 844-7150
E: ksiegel@biologicaldiversity.org
kmonsell@biologicaldiversity.org
jteelsimmonds@biologicaldiversity.org

Attorneys for Plaintiffs Cook Inletkeeper and
Center for Biological Diversity

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA

 COOK INLETKEEPER and CENTER                     Civil Action No. 3:19-cv-00238-SLG
 FOR BIOLOGICAL DIVERSITY,

     Plaintiffs,                                 AFFIDAVIT OF SERVICE OF
                                                 SUMMONS, COMPLAINT, AND
             v.                                  OTHER INITIAL DOCUMENTS

 WILBUR ROSS, Secretary of
 Commerce; JAMES BALSIGER,
 Regional Administrator of National
 Marine Fisheries Service; NATIONAL
 MARINE FISHERIES SERVICE,

     Defendants.




        I, the undersigned counsel of record for Plaintiffs Cook Inletkeeper and the

Center for Biological Diversity, certify that on September 17, 2019, I served copies of

the Summonses (Exhibit A) and a copy of the Complaint in this matter pursuant to Rule



Cook Inletkeeper, et al., v. Ross, et al.
Affidavit of Service
Case No. 3:19-cv-00238-SLG                                                             1
          Case 3:19-cv-00238-SLG Document 27 Filed 10/10/19 Page 1 of 3
4(i) of the Federal Rules of Civil Procedure via first-class certified U.S. mail, return

receipt requested to the following:

Civil Process Clerk
U.S. Attorney’s Office
222 West 7th Ave., Rm 253, #9
Anchorage, AK 99513

Wilbur Ross, Secretary
U.S. Department of Commerce
1401 Constitution Ave. NW
Washington, D.C. 20230

James Balsiger, Regional Administrator
National Marine Fisheries Service
P.O. Box 21668
Juneau, AK 99802-1668

Attorney General of the United States
U.S. Department of Justice
950 Pennsylvania Ave. NW
Washington, D.C. 20530-0001

National Marine Fisheries Service
1315 East-West Highway, 14th Floor
Silver Spring, MD 20910

         Defendants received the documents on the dates indicated on the copies of the

return receipts (attached hereto as Exhibit B). Along with the Summons and Complaint,

I certify that I served copies of the following documents on each of the Defendants listed

above:

    1. Corporate Disclosure Statement;

    2. Application for Leave To Appear Pro Hac Vice & attachments, J. Teel

         Simmonds;


Cook Inletkeeper, et al., v. Ross, et al.
Affidavit of Service
Case No. 3:19-cv-00238-SLG                                                             2
          Case 3:19-cv-00238-SLG Document 27 Filed 10/10/19 Page 2 of 3
    3. Application for Leave To Appear Pro Hac Vice & attachments, K. Monsell;

    4. Motion to Correct Defendant’s Name & Proposed Order; and

    5. Motion for Issuance of Corrected Summons & Proposed Order.


        I certify under penalty of perjury that the foregoing is true and correct.

 Respectfully submitted this 10th day of October, 2019.

                                            JULIE TEEL SIMMONDS
                                            CENTER FOR BIOLOGICAL DIVERSITY
                                            Attorney for Plaintiffs Cook Inletkeeper
                                            and Center for Biological Diversity

                                            By: s/ Julie Teel Simmonds
                                            Julie Teel Simmonds, Pro Hac Vice




Cook Inletkeeper, et al., v. Ross, et al.
Affidavit of Service
Case No. 3:19-cv-00238-SLG                                                           3
          Case 3:19-cv-00238-SLG Document 27 Filed 10/10/19 Page 3 of 3
